[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Appeal dismissed. Nader, J., dissents with Dissenting Opinion. See Opinions and Judgment Entry. [O'NEILL] (NADER) (DONOFRIO)
(Donofrio, J., Retired, Seventh Appellate District, sitting by assignment, concurs.)
CIVIL/APPELLATE REVIEW:
When there is no actual controversy remaining between the parties in an appeal, the issues presented are moot, and the appeal should be dismissed. The appellate court does not give advisory opinions.